Citation Nr: 1759050	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-28 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for idiopathic thrombocytopenic purpura, to include as secondary to herbicide exposure.

2.  Entitlement to an initial disability rating in excess of 30 percent prior to August 12, 2014, and in excess of 70 percent thereafter for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from October 1965 to October 1971.  He served in the Republic of Vietnam, and was awarded a Bronze Star Medal, a Vietnam Campaign Medal, and a Vietnam Service Medal, among other commendations.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office. 

In August 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.  

The issue of entitlement to service connection for idiopathic thrombocytopenic purpura is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 12, 2014, the Veteran's PTSD was manifested by symptoms including increased irritability, physiologic reactions, and difficulty sleeping, which were at most productive of occupational and social impairment with occasional decrease in work efficiency.

2.  Beginning August 12, 2014, the Veteran's PTSD had continued symptoms which resulted in occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Prior to August 12, 2014, the criteria for an initial disability rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).    

2.  Beginning August 12, 2014, the criteria for an initial disability rating in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.126, 4.130, Diagnostic Code 9411.    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during the periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

By way of history, the Veteran was granted entitlement to service connection for PTSD in a January 2012 rating decision, and he was assigned a 30 percent disability rating beginning October 25, 2011.  His disability rating was raised to 70 percent as of August 12, 2014.  The Board will discuss each period separately.  

Prior to August 12, 2014

During this period, the Veteran's service-connected PTSD is rated as 30 percent disabling.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity.  

In October 2010 the Veteran sought treatment at VA reporting that he was having more memories of Vietnam and that certain songs would cause him to have flashbacks and start crying.  He also reported having anxiety attacks around Vietnamese people, as well as restless sleep with nightmares.  At the time his mental status examination was normal; he had a pleasant mood and was oriented in all spheres and could answer questions.  He was diagnosed with PTSD and was assigned a global assessment of functioning score of 60.  When the Veteran followed up for treatment several months later he reported that he was working part-time and that he was active as a commander for a local Veterans of Foreign Wars (VFW) post.  His mental status examination was normal in that he was able to maintain good eye contact and exhibited linear thinking.  He denied having any auditory hallucinations, suicidal ideations, or homicidal ideations.  His insight and judgment were good, and he was assigned a GAF score of 65.  The Veteran had ongoing therapy and he continued to do well with consistent treatment.  He was an active participant in treatment, and he was able to employ the tools he learned in therapy to handle situational stressors.  He reported that his work and volunteer activity had been helpful in processing traumatic events and coping with emotions.  

In November 2011 the Veteran's treating physician submitted a statement indicating that the Veteran's psychiatric symptoms affected his daily functioning and that he experienced daily increased irritability, anxiety, difficulty concentrating, and physiologic reactivity.  His physician opined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, and mood.  In June 2012 the Veteran attended mental health therapy and asserted that he was having some increased irritability but that he had a few situational stressors that were bothering him.  He was compliant with his medication and he reported that he was able to use his therapy skills to help himself.  At the time he reported that his sleep had been improving and that he was organizing a concert for veterans.

The Board finds that during that period, the Veteran's symptoms did not produce functional impairment that more nearly approximated the criteria for a disability rating in excess of 30 percent.  Specifically, the Board notes that the Veteran's VA treatment records throughout this period consistently noted that the Veteran was alert and oriented.  Moreover, he seemed to do well with ongoing mental health treatment.  His memory, speech, and thought content were within normal limits.  Additionally, his thought process was noted to be logical and goal-directed.  

While the Board acknowledges that the Veteran reported having symptoms of irritability and difficulty coping, the Board finds that those symptoms were not productive of functional impairment that more nearly approximated occupational and social impairment with reduced reliability and productivity.  The Board notes that during this period the Veteran's treatment provider submitted a statement indicating that the Veteran's symptoms were consistent with occupational and social impairment with deficiencies in most areas, but the Board finds that this statement is not consistent with the Veteran's mental health treatment records that show relatively normal mental status examinations with GAF scores of 60 or higher.  The Veteran reported seeking solace from maintaining his activities of daily living, including working part-time and serving as a commander for the VFW post.  The Board notes that the Veteran has been married for 47 years and maintains good family relations.  Moreover, his position at the VFW post keeps him busy and requires a good amount of social interaction.  Despite the treatment provider's statement and the Veteran's complaints of difficulty coping and maintaining relationships, his mental status examinations overall were normal during this period and he was able to maintain a steady level of functioning.  The Veteran's treatment records are consistent with a finding of a 30 percent disability rating for his service-connected PTSD during this period. 

In this regard, as below, there is no question that the Veteran has problems with his PTSD.  This is not at issue.  In addition, the Veteran's service to this country is clear and ambiguous.  The only question is the degree of disability, during a very limited period of time.  In this case, during this limited period of time, the Board finds that the best evidence (but by no means all the evidence) supports the 30% evaluation.

The Board acknowledges the assertions of the Veteran that his PTSD is more severe than currently rated during this period.  The Veteran is competent to report matters that he experiences or observes, such as sleep disturbances, irritability, and worrying.  38 C.F.R. § 3.159 (2017); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this regard, it is important for the Veteran to understand that these problems (the problems he has cited) form the core of the 30% finding, which, very generally, indicates a 30% reduction in the ability of the Veteran to work.  This is a highly significant evaluation that will, by definition, cause the Veteran many problems.  However, in the absence of evidence of specialized medical training or expertise, which has not been shown, he is not competent to provide opinions related to a medical matter, such as whether his symptoms satisfy a specific rating criterion.  See also Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating "a layperson is generally not capable of opining on matters requiring medical knowledge").  As such, his assertions cannot constitute competent medical evidence on those matters.
  
The Board finds that the VA treatment records are the most probative evidence as to the nature and severity of the Veteran's PTSD during this time period.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The treatment records addressed the Veteran's reported symptoms, were based on in-person psychological examinations, and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's assertions have been considered and are probative, the Board attaches greater probative weight to the clinical findings of the skilled VA medical professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Therefore, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 30 percent for his service-connected PTSD during this time period.  
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and an increased rating during this period must be denied.  See 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 55-57 (1991).



Beginning August 12, 2014

During this period, the Veteran's service-connected PTSD is rated as 70 percent disabling.  Therefore, to warrant a higher disability rating the evidence must show total occupational and social impairment.  

In August 2014 the Veteran underwent VA examination in connection with his claim.  At the time he reported having survivor's guilt, and he was diagnosed with PTSD.  The Veteran asserted that he had good family support, and that he had retired but had previously worked as a national sales manager for approximately 16 years.  The VA examiner observed that the Veteran's behavior was appropriate and that he was able to cooperate with the examination; there was no evidence of manic or retarded behavior.  During the mental status examination the Veteran was oriented and maintained good eye contact.  His thought process showed no delusions or hallucinations, and he had logical and sequential thought content.  He had a dysphoric mood and affect, and his cognitive functioning was adequate.  The Veteran was noted to have fair to good insight and judgment, and his activities of daily living were adequate.  

The VA examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The examiner noted that the Veteran's PTSD symptomatology had increased in severity and was most likely impairing his occupational and social functioning.  The VA examiner also noted that the Veteran's treating physician had indicated previously that the Veteran had a GAF score of 5, but that this was an error and his GAF score was actually 50.  The VA examiner concluded that presently the Veteran's GAF score was 45 with significant increase in severity and impaired functioning in occupational, social, family, thinking, and mood.  There was no evidence of treatment after this time.  

The Board finds that during this period the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  As noted, the Veteran reported increased irritability and difficulty interacting with others, and his recorded GAF score during this period was 45.  The VA examiner noted a clear increase in PTSD severity.  As a result, the Board concludes that the evidence as a whole approximates the criteria for a disability rating of 70 percent during this period.  38 C.F.R. § 4.7, 4.130, Diagnostic Code 9411.  

However, the Board finds that the evidence does not show "total" occupational and social impairment.  Despite his symptoms the Veteran has been able to handle his activities of daily living and self-care, which were described as adequate.  He did not manifest gross impairment in thought process or communication, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or himself.  His thought process was noted to be normal, and it certainly was not grossly impaired; his judgment and insight were fair to intact and his cognition was consistently normal.  The Veteran denied having any hallucinations or suicidal or homicidal intent.  Despite his PTSD symptoms the Veteran was able to communicate with the treatment provider and he asserted that he had a close relationship with his immediate family.  

Although not mentioned in the VA examination, the Veteran testified at the Board hearing in August 2016 that he kept busy with his volunteering for the VFW, which the Board commends.  The Veteran even suggested that his work with the VFW has helped him cope with his mental health symptoms.  Based on the evidence, the Board finds that the Veteran's PTSD did not manifest in total occupational and social impairment.  His own statements would provide some evidence to support this finding.   

The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to total occupational and social impairment, the Board finds the preponderance of the evidence is against the assignment of a disability rating in excess of 70 percent during this period.  38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 55-57.  




Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

ORDER

Entitlement to an initial disability rating in excess of 30 percent prior to August 12, 2014, and in excess of 70 percent thereafter for service-connected PTSD is denied.


REMAND

The Board regrets additional delay, but finds that further development is needed regarding the issue of entitlement to service connection for idiopathic thrombocytopenic purpura.

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C. § 1116(a)(1) (2012); 38 C.F.R. § 3.307(a)(6) (2017).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicide agents, such as Agent Orange.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e) (2017).  

In this case, the Veteran served in Vietnam during a period associated with herbicide use and thus, exposure to herbicide agents is conceded. 

Diseases presumed to be associated with herbicide agents are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C. § 1116(b).

Under the law as it now stands, a presumption of service connection based on the Veteran's exposure to herbicide agents cannot be granted for the disabilities the Veteran has that are not on the list of diseases associated with herbicide exposure, to include idiopathic thrombocytopenic purpura.

However, in addition to the presumptive regulations, a veteran may establish service connection based on exposure to herbicide agents with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, exposure to Agent Orange is conceded as the Veteran had service in Vietnam during the requisite period.  The Board finds it appropriate to remand the claim for an opinion to address a possible direct relationship between exposure to Agent Orange/herbicide agents and the development of idiopathic thrombocytopenic purpura.

The Board recognizes that the Veteran's treating physician, Dr. M.Q., submitted a statement indicating that it was unknown how the Veteran developed idiopathic thrombocytopenic purpura but that he did not have the usual risk factors.  The doctor opined that it was possible that he had developed it as a result of exposure to Agent Orange.  She noted that the impact of Agent Orange was not yet fully understood and that previous testing had been inadequate, and that one could not completely rule out the role Agent Orange played on the development of idiopathic thrombocytopenic purpura.  

The Board notes that this opinion does not definitively link the Veteran's disability to herbicide exposure.  However, the Veteran should be afforded an examination to determine whether the onset of idiopathic thrombocytopenic purpura, in his case, may be directly related to conceded exposure to herbicides.

The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from January 2016 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from January 2016 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Provide the electronic claims file to an appropriate medical professional to provide an opinion as to whether idiopathic thrombocytopenic purpura was at least as likely as not related to the Veteran's active duty service, to include conceded exposure to Agent Orange/herbicide agents in the Republic of Vietnam.

After review of the claims folder and all the medical and lay evidence therein, the examiner should opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran was diagnosed with idiopathic thrombocytopenic purpura as a result of a disease or injury incurred during his military service, including exposure to herbicide agents such as Agent Orange.

This opinion should focus on whether, in this Veteran's particular case, there was a relationship between conceded exposure to herbicide agents in Vietnam and this Veteran's development of idiopathic thrombocytopenic purpura.  It is understood that idiopathic thrombocytopenic purpura is not on the list of diseases considered presumptively caused by exposure to herbicides.  This request seeks a discussion as to direct causation.

A rationale must accompany any opinion expressed.

3.  When the development requested has been completed, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and provide him an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


